DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is responsive to the amendment to the original application. This action is Final. Claims 1-20 are pending and have been examined.  
Response to Amendments
In the reply filed 12/15/2021, claims 1–2, 5–6, 9, 11–12, 15–16 and 19 were amended. Accordingly, claims 1 – 20 are pending. 
Response to Arguments
Applicant's arguments with respect to claims 1-26 have been carefully considered but are moot and not deemed persuasive in view of rejections below.
Examiner respectfully disagrees with applicant’s arguments on pages 8 – 9:
“Dallari discloses a method “for identifying time context in a media object to embed meta tags for the time context in the media object.” Dallari at Abstract. Dallari states “a method is provided for identifying time context in a media object to provide meta tags for the time context in the media object.” Dallari at [0005]. Dallari further states “a computing device is provided that is configured for identifying time context in a media object to provide meta tags for the time context in the media object.” Dallari at [0006]. In other words, Dallari discloses a method for meta tags with time context for a media object. Applicant respectfully submits that Dallari teaches the “detecting” as described and claimed by the instant application.

Additionally, Iampietro discloses a system that generates tags based upon an analysis of content present in a captured image. See Iampietro at Col. 8, Lns. 53 — 63. Applicant respectfully submits that these teachings are readily distinguishable from what is currently claimed. As an initial matter, the smart tags referenced in the currently claimed embodiments are generated from an analysis of “contextual information... of a different media type than the first media type [that is associated with the user specific object]”. Claim 1 (as currently amended). Stated differently, where Iampietro generates smart tags based upon an analysis of image content, the current claims generate smart tags based upon alternative types of contextual data, 1.e., “contextual information associated
with the user specific object [e.g., an image], wherein the contextual information is of a different media type than the first media type”. Id.”

Dallari and Iampietro teach the amended independent claim limitations, wherein the storing is based upon an analysis of the contextual information relating to an inference of future user specific object retrieval (Iampietro [Col. 4 lines 30 – 55]: In still another related embodiment, the method may include, prior to presenting tags, receiving, for each tag within a plurality of tags associated with the image content, analysis data descriptive of a parameter of a portion of the image content associated with that tag.  This may be the same analysis data used as the metadata described above, or may be supplemental analysis determined from image-based processing techniques or other evaluation techniques.  The method may also include, prior to presenting tags, deriving quality tags from an evaluation of combinations of the parameters described by the analysis data, a quality tag representing a portion of image content associated with a subset of the plurality of tags, each quality tag describing a quality level of the represented image content.  Thus, a quality tag identifies whether a portion of image content is, for example, of high quality (i.e., no blurriness, proper focus level, proper color adjustments, etc.), medium quality (i.e., slightly blurry but not indecipherable, color levels slightly off, etc.), or low quality (i.e., so blurry the image content is useless to the user, color levels not representative of the actual event the image content was to capture, etc.).  Presenting tags may then include presenting tags associated with the image content and the quality tags in a hierarchy, each tag in the hierarchy describing a characteristic of a portion of the image content, each tag being derived based on image-based processing applied to the image content.). Therefore, the examiner is not persuaded. 
All claims are rejected with updated citations below. Please let me know if you have any questions. Thanks.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-12, 14-26 are rejected under 35 U.S.C. 103 as being unpatentable over Dallari et al., U.S. Patent Application Publication No. 2013/0091424 (Hereinafter “Dallari”), and further in view of Iampietro et al., U.S. Patent No.: 8,200,669 (Hereinafter “Iampietro”).
Regarding claim 1, Dallari teaches a method, comprising: 
receiving, at a user device, an indication to capture a user specific object, wherein the user specific object comprises at least one image (Dallari [0050]: Returning to FIG. 3, the computer system 10 may include and/or be operatively connected to the image scanner 55 (e.g., a fax, copier, and printer device).  The scanner 55 is configured to scan in a hard copy of a document (such as a magazine, newspaper, dissertation, journal, periodical, etc., and output a digital image (such as the electronic media object shown in FIG. 1).  In computing, an image scanner (such as the scanner 55) is a device that optically scans images, printed text, handwriting, and/or an object, and converts them to a digital image.);
detecting, using a processor,contextual information associated with the user specific object, wherein the contextual information is of a different media type than an image (Dallari [0043]: The software tool 20 is configured to identify time relevant words (special keywords) within the electronic media object 360 (e.g., file, components, sections, documents, etc.) in which the time relevant words contain a time relevant/sensitive meaning based on the relative context of the content in the media object 360 at block 405.  The media object 360 is stored/captured in electronic format, e.g., in the memory 15.  For example, the software tool 20 may identify each of the time relevant words in the media object 360 for display to a user in response to the user typing in a document of the media object 360 and/or a scan being performed for temporal accuracy of the document.  The time relevant words can be displayed a suggestion of an alternative wording for the time relevant words and/or an option for the user to correct the time relevant words.);
Dallari does not clearly teach the following limitations, however Iampietro teaches, generating, subsequent to the detecting and at the user device, one or more tags (Iampietro [Col. 5 lines 43 – 50]: “This metadata information may be information that informs a user of why the respective tag was generated.  In still another related embodiment, the method may further include initiating display of metadata information including at least one parameter value that triggered generation of the respective tag to be created, and initiating display of additional metadata information including at least one parameter value that did not trigger generation of the respective tag.”) comprising the contextual information (Iampietro [Col. 3 lines 50 – 54]: “In yet another related embodiment, maintaining the corresponding tags may include maintaining metadata information associated with the corresponding tags, the metadata information defining attributes of the image content tagged with the corresponding tags.”), wherein the one or more tags are assigned to another object based upon a similarity metric (Iampietro [Col. 19 lines 37 – 40]: The image-related smart tagging process 140-2 would similarly display tag information for a type B tag and a type F tag as well, as these were also selected according to the user input 223.); and 
storing the one or more tags (Iampietro Col. 11 lines 30 – 35: For example, the image-related smart tag presentation process 140-2 may store image content and corresponding tags in a storage device, such as the memory until 112 shown in FIG. 4, or may otherwise be instructed to retrieve image content and corresponding tags via user input.) in a searchable format (Iampietro [Col. 2, line 65 – Col. 3 line 5]: “As will be discussed later in this specification, the search may be multi-level.  For example, a first portion of the search may include selecting a tag type indicating a presence of Jane's face.  A search process identifies any portions of the content tagged with the selected tag.  A subsequent level of the search may include identifying which portions of content tagged with Jane's face are also tagged with a tag type indicating that the image is related to a birthday.”), wherein the storing is based upon an analysis of the contextual information relating to an inference of future user specific object retrieval (Iampietro [Col. 4 lines 30 – 55]: In still another related embodiment, the method may include, prior to presenting tags, receiving, for each tag within a plurality of tags associated with the image content, analysis data descriptive of a parameter of a portion of the image content associated with that tag.  This may be the same analysis data used as the metadata described above, or may be supplemental analysis determined from image-based processing techniques or other evaluation techniques.  The method may also include, prior to presenting tags, deriving quality tags from an evaluation of combinations of the parameters described by the analysis data, a quality tag representing a portion of image content associated with a subset of the plurality of tags, each quality tag describing a quality level of the represented image content.  Thus, a quality tag identifies whether a portion of image content is, for example, of high quality (i.e., no blurriness, proper focus level, proper color adjustments, etc.), medium quality (i.e., slightly blurry but not indecipherable, color levels slightly off, etc.), or low quality (i.e., so blurry the image content is useless to the user, color levels not representative of the actual event the image content was to capture, etc.).  Presenting tags may then include presenting tags associated with the image content and the quality tags in a hierarchy, each tag in the hierarchy describing a characteristic of a portion of the image content, each tag being derived based on image-based processing applied to the image content.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Dallari et al. to the Iampietro’s system by adding the feature of contextual information tags. Ordinary skilled artisan would have been motivated to do so to provide Dallari’s system with enhanced data context. (See Iampietro [Abstract], [Col. 3 lines 50 – 54], [Col. 5 lines 43 – 50], [Col. 10, lines 13 – 25]). In addition, the references (Dallari and Iampietro) teach features that are analogous art and they are directed to the same field of endeavor, such as data tags. This close relation suggests a high expectation of success when combined.
Regarding claim 2, the method of claim 1, further comprising obtaining data associated with the user specific object via accessing the user specific object to mine for the data (Iampietro Col. 1 lines 48 – 53: This is a manual process that involves the user typing, or otherwise providing, the descriptive information to the application.  These applications thus allow a user to preview and search through digital content.  Some information about the digital content may be produced by the capturing device itself, and is then acquired by the application.).
Regarding claim 4, the method of claim 1, further comprising prompting a user to input speech, wherein said prompting comprises one or more of prompting the user prior to storing the user specific object and prompting the user after storing the user specific object (Iampietro Col. 11 lines 42 – 48: Of course, the image-related smart tag presentation process 140-2 may, upon initializing, prompt the user to select locations in which it should search for, and select, image content.  Alternatively, or additionally, the image-related smart tag presentation process 140-2 may prompt the user for criteria in addition to the location in which to find and select image content.).
Regarding claim 5, the method of claim 1, wherein the different media type associated with the contextual information is speech input and wherein the generating comprises analyzing using an audio analysis technique (Dallari [0046]: Time sensitive/relevant words, phrases, and terminology within electronic media object 360 (e.g., text, audio, etc.) can readily be identified using existing software modified the software tool 20 as discussed herein.), the speech input associated with the contextual information to create one or more tags for the user specific object and wherein the creating the one or more tags comprises (Dallari [0053]: Also, the search for time relevant words is not restricted just to (textual) documents, but can be applied to audio/video multimedia formats such as, mp3 (MPEG audio layer I, II, and III) format, wmv (Windows.RTM.  media video) format, avi (audio video interleave) format, etc.): 
determining a frequency of the one or more key words; and ranking the one or more key words (Dallari [0033]: “Exemplary embodiments provide one or more software applications configured to (automatically) identify the time context of a word or phrase and assign a specific (searchable) value to a transparent meta tag (that will be) embedded in the object.”).
Regarding claim 6, the method of claim 5, further comprising identifying a group of user specific objects to which the user specific object belongs (Iampietro Col. 11 lines 58 – 62: The image-related smart tag presentation process 140-2 then presents the corresponding tags associated with the image content in a hierarchy, step 502.  The hierarchy may be any arranging grouping of tags, and in a preferred embodiment, is a tree structure.).
Regarding claim 7, the method of claim 6, wherein the group of user specific objects to which the user specific object belongs comprises user specific objects stored and associated with a device containing a device memory in which the user specific object is stored (Iampietro Col. 11 lines 30 – 35: For example, the image-related smart tag presentation process 140-2 may store image content and corresponding tags in a storage device, such as the memory until 112 shown in FIG. 4, or may otherwise be instructed to retrieve image content and corresponding tags via user input.).
Regarding claim 8, the method of claim 6, wherein the group of user specific objects to which the user specific object belongs comprises user specific objects stored in a device selected from a cloud device and a device containing a device memory in which the user specific object is stored (Iampietro Col. 10, lines 32 – 38: “In some embodiments, as shown in FIG. 1, the image content 170 and the plurality of tags 175 are provided from a source external to the computer system 110, such as a storage device 165.  Alternatively, the image content 170 and/or the plurality of tags 175 may be stored within the computer system 110, such as in the memory unit 112 (not shown in FIG. 1).” Iampietro Col. 22, lines 58 – 66: As provided herein, the processor(s) may thus be embedded in one or more devices that may be operated independently or together in a networked environment, where the network may include, for example, a Local Area Network (LAN), wide area network (WAN), and/or may include an intranet and/or the internet and/or another network.  The network(s) may be wired or wireless or a combination thereof and may use one or more communications protocols to facilitate communications between the different processors. Here, the external storage device includes cloud storage device because of the internet connection.).

    PNG
    media_image1.png
    594
    867
    media_image1.png
    Greyscale

Regarding claim 9, the method of claim 8, wherein the group of user specific objects and the user specific object are associated via a cloud-based linkage (Iampietro Col. 1, lines 40 – 47: “Operating systems, such as Microsoft.RTM.  Vista.RTM., as well as digital content acquisition applications that come bundled with a digital camera/camcorder, such as Olympus.RTM.  X.RTM., or is freely available, such as Picasa.RTM.  by Google.RTM., allow a user to identify elements of digital content when a user downloads that content from a source (i.e., a digital camera, camera phone, digital camcorder or other video recorder, memory device located in a digital device, and so on) to a computer.” Here, the digital content downloaded from the digital internet connected devices indicates cloud-based linkage.).

    PNG
    media_image2.png
    579
    837
    media_image2.png
    Greyscale

Regarding claim 10, the method of claim 7, wherein the determining a frequency of the one or more key words and ranking the one or more key words comprises: determining a frequency of one or more key words of speech input associated with the group of user specific objects; and ranking one or more key words taking into account the one or more key words in the speech input associated with the group of user specific objects Iampietro Col. 2 lines 50 – 64: “Based on navigating amongst the tree, a user is then able to select one or more tags that define an event of interest to the user, with the result being that all content associated with those selected tag(s) is found and displayed to the user.  Thus, if a user desires to find all occurrences of Jane's face in nine distinct video files, the user simply selects the tag corresponding to the presence of Jane's face in content, and all portions of the nine video files in which Jane's face appears are shown to the user.  The user does not have to look through videos or images, or manually parse any search results, to find the desired content.  If the user wishes to find Jane's face from a particular event, such as her last birthday party, the user simply selects all the relevant tags within the hierarchy, and again, the appropriate content is found and displayed to the user without having to view any of the content.” Here, frequency is determined by occurrences of a particular keyword or video or sound tag.).
Regarding claim 11, Dallari teaches an information handling device, comprising:
one or more processors; a memory device storing instructions accessible to the one or more processors, the instructions being executable by the one or more processors to (Dallari [0074]: “Generally, in terms of hardware architecture, the computer 1100 may include one or more processors 1110, computer readable storage memory 1120, and one or more input and/or output (I/O) devices 1170 that are communicatively coupled via a local interface (not shown).”):
receive an indication to capture a user specific object, wherein the user specific object comprises at least one image (Dallari [0050]: Returning to FIG. 3, the computer system 10 may include and/or be operatively connected to the image scanner 55 (e.g., a fax, copier, and printer device).  The scanner 55 is configured to scan in a hard copy of a document (such as a magazine, newspaper, dissertation, journal, periodical, etc., and output a digital image (such as the electronic media object shown in FIG. 1).  In computing, an image scanner (such as the scanner 55) is a device that optically scans images, printed text, handwriting, and/or an object, and converts them to a digital image.);
detect, contextual information associated with the user specific object, wherein the contextual information is of a different media type than an image (Dallari [0043]: The software tool 20 is configured to identify time relevant words (special keywords) within the electronic media object 360 (e.g., file, components, sections, documents, etc.) in which the time relevant words contain a time relevant/sensitive meaning based on the relative context of the content in the media object 360 at block 405.  The media object 360 is stored/captured in electronic format, e.g., in the memory 15.  For example, the software tool 20 may identify each of the time relevant words in the media object 360 for display to a user in response to the user typing in a document of the media object 360 and/or a scan being performed for temporal accuracy of the document.  The time relevant words can be displayed a suggestion of an alternative wording for the time relevant words and/or an option for the user to correct the time relevant words.);
Dallari does not clearly teach the following limitations, however Iampietro teaches, generate, subsequent to the detecting, one or more tags (Iampietro [Col. 5 lines 43 – 50]: “This metadata information may be information that informs a user of why the respective tag was generated.  In still another related embodiment, the method may further include initiating display of metadata information including at least one parameter value that triggered generation of the respective tag to be created, and initiating display of additional metadata information including at least one parameter value that did not trigger generation of the respective tag.”) comprising the contextual information (Iampietro [Col. 3 lines 50 – 54]: “In yet another related embodiment, maintaining the corresponding tags may include maintaining metadata information associated with the corresponding tags, the metadata information defining attributes of the image content tagged with the corresponding tags.”), wherein the one or more tags are assigned to another object based upon a similarity metric (Iampietro [Col. 19 lines 37 – 40]: The image-related smart tagging process 140-2 would similarly display tag information for a type B tag and a type F tag as well, as these were also selected according to the user input 223.); and; 
store the one or more tags (Iampietro Col. 11 lines 30 – 35: For example, the image-related smart tag presentation process 140-2 may store image content and corresponding tags in a storage device, such as the memory until 112 shown in FIG. 4, or may otherwise be instructed to retrieve image content and corresponding tags via user input.) in a searchable format (Iampietro [Col. 2, line 65 – Col. 3 line 5]: “As will be discussed later in this specification, the search may be multi-level.  For example, a first portion of the search may include selecting a tag type indicating a presence of Jane's face.  A search process identifies any portions of the content tagged with the selected tag.  A subsequent level of the search may include identifying which portions of content tagged with Jane's face are also tagged with a tag type indicating that the image is related to a birthday.”), wherein the storing is based upon an analysis of the contextual information relating to an inference of future user specific object retrieval (Iampietro [Col. 4 lines 30 – 55]: In still another related embodiment, the method may include, prior to presenting tags, receiving, for each tag within a plurality of tags associated with the image content, analysis data descriptive of a parameter of a portion of the image content associated with that tag.  This may be the same analysis data used as the metadata described above, or may be supplemental analysis determined from image-based processing techniques or other evaluation techniques.  The method may also include, prior to presenting tags, deriving quality tags from an evaluation of combinations of the parameters described by the analysis data, a quality tag representing a portion of image content associated with a subset of the plurality of tags, each quality tag describing a quality level of the represented image content.  Thus, a quality tag identifies whether a portion of image content is, for example, of high quality (i.e., no blurriness, proper focus level, proper color adjustments, etc.), medium quality (i.e., slightly blurry but not indecipherable, color levels slightly off, etc.), or low quality (i.e., so blurry the image content is useless to the user, color levels not representative of the actual event the image content was to capture, etc.).  Presenting tags may then include presenting tags associated with the image content and the quality tags in a hierarchy, each tag in the hierarchy describing a characteristic of a portion of the image content, each tag being derived based on image-based processing applied to the image content.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Dallari et al. to the Iampietro’s system by adding the feature of contextual information tags. Ordinary skilled artisan would have been motivated to do so to provide Dallari’s system with enhanced data context. (See Iampietro [Abstract], [Col. 3 lines 50 – 54], [Col. 5 lines 43 – 50], [Col. 10, lines 13 – 25]). In addition, the references (Dallari and Iampietro) teach features that are analogous art and they are directed to the same field of endeavor, such as data tags. This close relation suggests a high expectation of success when combined.

Regarding claim 12, the information handling device of claim 11, wherein the instructions are further executable by the processor to obtain data associated with the user specific object via accessing the user specific object to mine for data (Iampietro Col. 1 lines 48 – 53: This is a manual process that involves the user typing, or otherwise providing, the descriptive information to the application.  These applications thus allow a user to preview and search through digital content.  Some information about the digital content may be produced by the capturing device itself, and is then acquired by the application.).
Regarding claim 14, the information handling device of claim 11, wherein the instructions are further executable by the processor prompt the user to input speech, wherein to prompt comprises one or more of prompting the user prior to storing the user specific object and prompting the user after storing the user specific object (Iampietro Col. 11 lines 42 – 48: Of course, the image-related smart tag presentation process 140-2 may, upon initializing, prompt the user to select locations in which it should search for, and select, image content.  Alternatively, or additionally, the image-related smart tag presentation process 140-2 may prompt the user for criteria in addition to the location in which to find and select image content.).
Regarding claim 15, the information handling device of claim 11, wherein the different media type associated with the contextual information is speech input and wherein the instructions executable by the processor to generate comprise instructions executable by the processor to analyze, using an audio analysis technique (Dallari [0046]: Time sensitive/relevant words, phrases, and terminology within electronic media object 360 (e.g., text, audio, etc.) can readily be identified using existing software modified the software tool 20 as discussed herein.), the speech input associated with the contextual information to create one or more tags for the user specific object and wherein the creating the one or more tags comprises (Dallari [0053]: Also, the search for time relevant words is not restricted just to (textual) documents, but can be applied to audio/video multimedia formats such as, mp3 (MPEG audio layer I, II, and III) format, wmv (Windows.RTM.  media video) format, avi (audio video interleave) format, etc.): 
determining a frequency of the one or more key words; and ranking the one or more key words (Dallari [0033]: “Exemplary embodiments provide one or more software applications configured to (automatically) identify the time context of a word or phrase and assign a specific (searchable) value to a transparent meta tag (that will be) embedded in the object.”).
Regarding claim 16, the information handling device of claim 15, wherein the instructions are further executable by the one or more processors to identify a group of user specific objects to which the user specific object belongs (Iampietro Col. 11 lines 58 – 62: The image-related smart tag presentation process 140-2 then presents the corresponding tags associated with the image content in a hierarchy, step 502.  The hierarchy may be any arranging grouping of tags, and in a preferred embodiment, is a tree structure.).
Regarding claim 17, the information handling device of claim 16, wherein the group of user specific objects to which the user specific object belongs comprises user specific objects stored and associated with a device containing a device memory in which the user specific object is stored (Iampietro Col. 11 lines 30 – 35: For example, the image-related smart tag presentation process 140-2 may store image content and corresponding tags in a storage device, such as the memory until 112 shown in FIG. 4, or may otherwise be instructed to retrieve image content and corresponding tags via user input.).
Regarding claim 18, the information handling device of claim 16, wherein the group of user specific objects to which the user specific object belongs comprises objects stored in a device selected from a cloud device and a device containing a device memory in which the user specific object is stored (Iampietro Col. 10, lines 32 – 38: “In some embodiments, as shown in FIG. 1, the image content 170 and the plurality of tags 175 are provided from a source external to the computer system 110, such as a storage device 165.  Alternatively, the image content 170 and/or the plurality of tags 175 may be stored within the computer system 110, such as in the memory unit 112 (not shown in FIG. 1).” Iampietro Col. 22, lines 58 – 66: “As provided herein, the processor(s) may thus be embedded in one or more devices that may be operated independently or together in a networked environment, where the network may include, for example, a Local Area Network (LAN), wide area network (WAN), and/or may include an intranet and/or the internet and/or another network.  The network(s) may be wired or wireless or a combination thereof and may use one or more communications protocols to facilitate communications between the different processors.” Here, the external storage device includes cloud storage device because of the internet connection.).

    PNG
    media_image1.png
    594
    867
    media_image1.png
    Greyscale

Regarding claim 19, the information handling device of claim 18, wherein the group of user specific objects and the user specific object are associated via a cloud-based linkage (Iampietro Col. 1, lines 40 – 47: “Operating systems, such as Microsoft.RTM.  Vista.RTM., as well as digital content acquisition applications that come bundled with a digital camera/camcorder, such as Olympus.RTM.  X.RTM., or is freely available, such as Picasa.RTM.  by Google.RTM., allow a user to identify elements of digital content when a user downloads that content from a source (i.e., a digital camera, camera phone, digital camcorder or other video recorder, memory device located in a digital device, and so on) to a computer.” Here, the digital content downloaded from the digital internet connected devices indicates cloud-based linkage.).

    PNG
    media_image2.png
    579
    837
    media_image2.png
    Greyscale

Regarding claim 20, the information handling device of claim 17, wherein the determining a frequency of the one or more key words and ranking the one or more key words comprises: determining a frequency of one or more key words of speech input associated with the group of user specific objects; and ranking one or more key words taking into account the one or more key words in the speech input associated with the group of user specific objects Iampietro Col. 2 lines 50 – 64: “Based on navigating amongst the tree, a user is then able to select one or more tags that define an event of interest to the user, with the result being that all content associated with those selected tag(s) is found and displayed to the user.  Thus, if a user desires to find all occurrences of Jane's face in nine distinct video files, the user simply selects the tag corresponding to the presence of Jane's face in content, and all portions of the nine video files in which Jane's face appears are shown to the user.  The user does not have to look through videos or images, or manually parse any search results, to find the desired content.  If the user wishes to find Jane's face from a particular event, such as her last birthday party, the user simply selects all the relevant tags within the hierarchy, and again, the appropriate content is found and displayed to the user without having to view any of the content.” Here, frequency is determined by occurrences of a particular keyword or video or sound tag.).
Regarding claim 21, Dallari teaches a computer program product, comprising:
a storage medium having computer readable program code embodied therewith, the computer readable program code comprising (Dallari [0007]: The computer program product includes a computer readable storage medium having computer readable program code embodied therewith.): 
computer readable code that receives, at a user device, an indication to capture a user specific object, wherein the user specific object comprises at least one image (Dallari [0050]: Returning to FIG. 3, the computer system 10 may include and/or be operatively connected to the image scanner 55 (e.g., a fax, copier, and printer device).  The scanner 55 is configured to scan in a hard copy of a document (such as a magazine, newspaper, dissertation, journal, periodical, etc., and output a digital image (such as the electronic media object shown in FIG. 1).  In computing, an image scanner (such as the scanner 55) is a device that optically scans images, printed text, handwriting, and/or an object, and converts them to a digital image.);
computer readable code that detects, using a processor, contextual information associated with the user specific object, wherein the contextual information is of a different media type than an image (Dallari [0043]: The software tool 20 is configured to identify time relevant words (special keywords) within the electronic media object 360 (e.g., file, components, sections, documents, etc.) in which the time relevant words contain a time relevant/sensitive meaning based on the relative context of the content in the media object 360 at block 405.  The media object 360 is stored/captured in electronic format, e.g., in the memory 15.  For example, the software tool 20 may identify each of the time relevant words in the media object 360 for display to a user in response to the user typing in a document of the media object 360 and/or a scan being performed for temporal accuracy of the document.  The time relevant words can be displayed a suggestion of an alternative wording for the time relevant words and/or an option for the user to correct the time relevant words.);
Dallari does not clearly teach the following limitations, however Iampietro teaches, computer readable code that generates, subsequent to the detecting and at the user device, one or more tags (Iampietro [Col. 5 lines 43 – 50]: “This metadata information may be information that informs a user of why the respective tag was generated.  In still another related embodiment, the method may further include initiating display of metadata information including at least one parameter value that triggered generation of the respective tag to be created, and initiating display of additional metadata information including at least one parameter value that did not trigger generation of the respective tag.”) comprising the contextual information (Iampietro [Col. 3 lines 50 – 54]: “In yet another related embodiment, maintaining the corresponding tags may include maintaining metadata information associated with the corresponding tags, the metadata information defining attributes of the image content tagged with the corresponding tags.”), wherein the one or more tags are assigned to another object based upon a similarity metric (Iampietro [Col. 19 lines 37 – 40]: The image-related smart tagging process 140-2 would similarly display tag information for a type B tag and a type F tag as well, as these were also selected according to the user input 223.); and 
computer readable program code configured to store the one or more tags (Iampietro Col. 11 lines 30 – 35: For example, the image-related smart tag presentation process 140-2 may store image content and corresponding tags in a storage device, such as the memory until 112 shown in FIG. 4, or may otherwise be instructed to retrieve image content and corresponding tags via user input.) in a searchable format (Iampietro [Col. 2, line 65 – Col. 3 line 5]: “As will be discussed later in this specification, the search may be multi-level.  For example, a first portion of the search may include selecting a tag type indicating a presence of Jane's face.  A search process identifies any portions of the content tagged with the selected tag.  A subsequent level of the search may include identifying which portions of content tagged with Jane's face are also tagged with a tag type indicating that the image is related to a birthday.”), wherein the storing is based upon an analysis of the contextual information relating to an inference of future user specific object retrieval (Iampietro [Col. 4 lines 30 – 55]: In still another related embodiment, the method may include, prior to presenting tags, receiving, for each tag within a plurality of tags associated with the image content, analysis data descriptive of a parameter of a portion of the image content associated with that tag.  This may be the same analysis data used as the metadata described above, or may be supplemental analysis determined from image-based processing techniques or other evaluation techniques.  The method may also include, prior to presenting tags, deriving quality tags from an evaluation of combinations of the parameters described by the analysis data, a quality tag representing a portion of image content associated with a subset of the plurality of tags, each quality tag describing a quality level of the represented image content.  Thus, a quality tag identifies whether a portion of image content is, for example, of high quality (i.e., no blurriness, proper focus level, proper color adjustments, etc.), medium quality (i.e., slightly blurry but not indecipherable, color levels slightly off, etc.), or low quality (i.e., so blurry the image content is useless to the user, color levels not representative of the actual event the image content was to capture, etc.).  Presenting tags may then include presenting tags associated with the image content and the quality tags in a hierarchy, each tag in the hierarchy describing a characteristic of a portion of the image content, each tag being derived based on image-based processing applied to the image content.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Dallari et al. to the Iampietro’s system by adding the feature of contextual information tags. Ordinary skilled artisan would have been motivated to do so to provide Dallari’s system with enhanced data context. (See Iampietro [Abstract], [Col. 3 lines 50 – 54], [Col. 5 lines 43 – 50], [Col. 10, lines 13 – 25]). In addition, the references (Dallari and Iampietro) teach features that are analogous art and they are directed to the same field of endeavor, such as data tags. This close relation suggests a high expectation of success when combined.
Regarding claim 22, Dallari teaches, a method, comprising:
receiving, at a user device, an indication to capture a user specific object, wherein the user specific object comprises at least one image (Dallari [0050]: Returning to FIG. 3, the computer system 10 may include and/or be operatively connected to the image scanner 55 (e.g., a fax, copier, and printer device).  The scanner 55 is configured to scan in a hard copy of a document (such as a magazine, newspaper, dissertation, journal, periodical, etc., and output a digital image (such as the electronic media object shown in FIG. 1).  In computing, an image scanner (such as the scanner 55) is a device that optically scans images, printed text, handwriting, and/or an object, and converts them to a digital image.);
detecting, using a processor, contextual information associated with the user specific object, wherein the contextual information is of a different media type than an image (Dallari [0043]: The software tool 20 is configured to identify time relevant words (special keywords) within the electronic media object 360 (e.g., file, components, sections, documents, etc.) in which the time relevant words contain a time relevant/sensitive meaning based on the relative context of the content in the media object 360 at block 405.  The media object 360 is stored/captured in electronic format, e.g., in the memory 15.  For example, the software tool 20 may identify each of the time relevant words in the media object 360 for display to a user in response to the user typing in a document of the media object 360 and/or a scan being performed for temporal accuracy of the document.  The time relevant words can be displayed a suggestion of an alternative wording for the time relevant words and/or an option for the user to correct the time relevant words.);
Dallari does not clearly teach the following limitations, however Iampietro teaches, generating, subsequent to the detecting and at the user device, one or more tags (Iampietro [Col. 5 lines 43 – 50]: “This metadata information may be information that informs a user of why the respective tag was generated.  In still another related embodiment, the method may further include initiating display of metadata information including at least one parameter value that triggered generation of the respective tag to be created, and initiating display of additional metadata information including at least one parameter value that did not trigger generation of the respective tag.”) comprising the contextual information (Iampietro [Col. 3 lines 50 – 54]: “In yet another related embodiment, maintaining the corresponding tags may include maintaining metadata information associated with the corresponding tags, the metadata information defining attributes of the image content tagged with the corresponding tags.”), wherein the one or more tags are assigned to another object based upon a similarity metric (Iampietro [Col. 19 lines 37 – 40]: The image-related smart tagging process 140-2 would similarly display tag information for a type B tag and a type F tag as well, as these were also selected according to the user input 223.); and 
storing, in a device memory, the one or more tags (Iampietro Col. 11 lines 30 – 35: For example, the image-related smart tag presentation process 140-2 may store image content and corresponding tags in a storage device, such as the memory until 112 shown in FIG. 4, or may otherwise be instructed to retrieve image content and corresponding tags via user input.) in a searchable format (Iampietro [Col. 2, line 65 – Col. 3 line 5]: “As will be discussed later in this specification, the search may be multi-level.  For example, a first portion of the search may include selecting a tag type indicating a presence of Jane's face.  A search process identifies any portions of the content tagged with the selected tag.  A subsequent level of the search may include identifying which portions of content tagged with Jane's face are also tagged with a tag type indicating that the image is related to a birthday.”), wherein the storing is based upon an analysis of the contextual information relating to an inference of future user specific object retrieval (Iampietro [Col. 4 lines 30 – 55]: In still another related embodiment, the method may include, prior to presenting tags, receiving, for each tag within a plurality of tags associated with the image content, analysis data descriptive of a parameter of a portion of the image content associated with that tag.  This may be the same analysis data used as the metadata described above, or may be supplemental analysis determined from image-based processing techniques or other evaluation techniques.  The method may also include, prior to presenting tags, deriving quality tags from an evaluation of combinations of the parameters described by the analysis data, a quality tag representing a portion of image content associated with a subset of the plurality of tags, each quality tag describing a quality level of the represented image content.  Thus, a quality tag identifies whether a portion of image content is, for example, of high quality (i.e., no blurriness, proper focus level, proper color adjustments, etc.), medium quality (i.e., slightly blurry but not indecipherable, color levels slightly off, etc.), or low quality (i.e., so blurry the image content is useless to the user, color levels not representative of the actual event the image content was to capture, etc.).  Presenting tags may then include presenting tags associated with the image content and the quality tags in a hierarchy, each tag in the hierarchy describing a characteristic of a portion of the image content, each tag being derived based on image-based processing applied to the image content.); and
ranking, using one or more processors, two or more tags for the user specific object based on an analysis of tags associated with the object (Iampietro Col. 2 lines 50 – 64: “Based on navigating amongst the tree, a user is then able to select one or more tags that define an event of interest to the user, with the result being that all content associated with those selected tag(s) is found and displayed to the user.  Thus, if a user desires to find all occurrences of Jane's face in nine distinct video files, the user simply selects the tag corresponding to the presence of Jane's face in content, and all portions of the nine video files in which Jane's face appears are shown to the user.  The user does not have to look through videos or images, or manually parse any search results, to find the desired content.  If the user wishes to find Jane's face from a particular event, such as her last birthday party, the user simply selects all the relevant tags within the hierarchy, and again, the appropriate content is found and displayed to the user without having to view any of the content.” Here, ranking is determined by occurrences of a particular tag). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Dallari et al. to the Iampietro’s system by adding the feature of contextual information tags. Ordinary skilled artisan would have been motivated to do so to provide Dallari’s system with enhanced data context. (See Iampietro [Abstract], [Col. 3 lines 50 – 54], [Col. 5 lines 43 – 50], [Col. 10, lines 13 – 25]). In addition, the references (Dallari and Iampietro) teach features that are analogous art and they are directed to the same field of endeavor, such as data tags. This close relation suggests a high expectation of success when combined.
Regarding claim 23, the method of claim 22, further comprising:
grouping the user specific object with one or more similar user specific objects (Iampietro Col. 11 lines 58 – 62: The image-related smart tag presentation process 140-2 then presents the corresponding tags associated with the image content in a hierarchy, step 502.  The hierarchy may be any arranging grouping of tags, and in a preferred embodiment, is a tree structure.); and
accessing a repository of searchable tags of a group of user specific objects associated with the user specific object (Iampietro Col. 2 line 65 – Col. 3 line 5: As will be discussed later in this specification, the search may be multi-level.  For example, a first portion of the search may include selecting a tag type indicating a presence of Jane's face.  A search process identifies any portions of the content tagged with the selected tag.  A subsequent level of the search may include identifying which portions of content tagged with Jane's face are also tagged with a tag type indicating that the image is related to a birthday.); 
wherein ranking the one or more tags comprises selecting a strongest tag for the user specific object based on an analysis of the one or more tags associated with the user specific object via analyzing the repository of searchable tags of a group of user specific objects associated with the user specific object (Iampietro Col. 13 lines 34 – 40: In some embodiments, instead of scrolling through the hierarchy of tags, and collapsing/expanding various levels in order to find particular tags, a user may desire to search the hierarchy of tags.  A user may initiate a search with the image-related smart tag presentation process 140-2 in any number of ways, such as but not limited to selecting a search functionality command in the graphical user interface. The user must describe the tag or tags the user is searching for.  The user may do this by describing an event that is of interest to the user (referred to throughout as an event of interest).  An event of interest is simply an occurrence captured by the image-relate content.  The occurrence may be shown though viewing of the image content (e.g., the number of people present in a portion of the image content), or may be an image-related parameter of the image content, as described herein.  However a search is initiated, the image-related smart tag presentation process 140-2 searches the hierarchy of tags to find tags indicating at least one event of interest captured by the image content, step 507.  Thus, if a user enters "`three people` outside `birthday party` `person with brown hair`" as a search, the image-related smart tag presentation process 140-2 will search the hierarchy of tags to find tags indicative of those search terms.  Thus, the image-related smart tag presentation process 140-2 will try to find tags indicating image content including three people, outside scenes, scenes from a birthday party, and a person with brown hair.  Of course, the image-related smart tag presentation process 140-2 may accept any Boolean search operators, such as but not limited to AND, OR, and NOT, so that a user is provide robust search queries to the image-related smart tag presentation process 140-2.  The image-related smart tag presentation process 140-2, upon finding a group of tags indicating at least one event of interest, automatically selects the group of and displays the corresponding portions of image content tagged with the group of tags, step 508.);
	Regarding claim 24, the method of claim 23, wherein the strongest tag is not included in the one or more tags created initially for the user specific object (Iampietro Col. 16 lines 1 – 9: “In FIG. 7, the image-related smart tag presentation process 140-2 receives analysis data describing one or more parameters of at least a portion of the image content, and derives quality tags from it, which are then placed into the tag hierarchy.  First, as described herein, the image-related smart tag presentation process 140-2 maintains image content and corresponding tags, step 701.  The image-related smart tag presentation process 140-2 then presents the corresponding tags associated with the image content in a hierarchy, step 702.” Here, quality tags are the strongest tags.).
Regarding claim 25, the method of claim 22, wherein the ranking comprises: identifying a particular user associated with the one or more tags associated with the user specific object (Iampietro Col. 16 lines 14 – 23: A user (such as the user 108 shown in FIG. 1) then selects one or more tags in the hierarchy through any known selection techniques, such as but not limited to highlighting the tags with an input device (such as the input device 116 shown in FIG. 1) or placing check marks in check boxes associated with the desired tags (as shown in FIG. 2 or FIGS. 10-13).  The image-related smart tag presentation process 140-2 receives the selection of the at least one tag, and in response, initiates display of the image content associated with the at least one tag, step 703.).
Regarding claim 26, the method of claim 22, wherein the device memory is a cloud storage device memory (Iampietro Col. 10, lines 32 – 38: “In some embodiments, as shown in FIG. 1, the image content 170 and the plurality of tags 175 are provided from a source external to the computer system 110, such as a storage device 165.  Alternatively, the image content 170 and/or the plurality of tags 175 may be stored within the computer system 110, such as in the memory unit 112 (not shown in FIG. 1).” Iampietro Col. 22, lines 58 – 66: “As provided herein, the processor(s) may thus be embedded in one or more devices that may be operated independently or together in a networked environment, where the network may include, for example, a Local Area Network (LAN), wide area network (WAN), and/or may include an intranet and/or the internet and/or another network.  The network(s) may be wired or wireless or a combination thereof and may use one or more communications protocols to facilitate communications between the different processors.” Here, the external storage device includes cloud storage device because of the internet connection.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Stetina, US 2006/0259345, User Input Interpreter and a method of interpreting user input
Latta, US 2011/0304774, Contextual Tagging of Recorded Data
Buchmann, US 2013/0166550, Integration of Tags and Object Data
Giblin, US 2012/0239661, Method and System for Meta-Tagging Media Content and Distribution
Yun, US 2011/0054883, Speech Understanding System Using an Example-based Semantic Representation Pattern
Cuthbert, US 2015/0134322, User Interface for realtime language translation
Nagarajayya, US 2011/0251902, Target area based content and stream monetization using feedback

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA AHMED whose telephone number is (571)270-0236.  The examiner can normally be reached on MON – FRI: 9AM – 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SABA AHMED/
Examiner, Art Unit 2154

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154